Citation Nr: 0717584	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an increased rating for bilateral hearing loss 
with otosclerosis of the left ear, currently evaluated as 10 
percent disabling, including entitlement to a compensable 
rating prior to October 12, 2005.
	


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which continued the 
noncompensable rating for hearing loss with otosclerosis 
originally assigned in 1969.  The Board first considered this 
appeal in January 2005 and determined that additional 
development of the medical record was required.  As such, the 
appeal was remanded to the RO.  In an October 2005 rating 
decision, the RO increased the rating to 10 percent as of 
October 12, 2005.  The veteran continued his appeal for a 
compensable rating prior to October 2005 and also requested 
that a rating higher than 10 percent be assigned.  The Board 
again reviewed the appeal in June 2006, but a remand for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), specifically compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was required.  The appeal 
is now properly returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to October 2005, the veteran's right ear hearing 
loss is assigned a numeric designation of IV, and left ear 
hearing loss is assigned a numeric designation of II.

3.  As of October 12, 2005, the veteran's right ear hearing 
loss is assigned a numeric designation of V, and left ear 
hearing loss is assigned a numeric designation of II.



CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for bilateral hearing 
loss with otosclerosis of the left ear are not met prior to 
October 12, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.85, Diagnostic Code 6100, 4.86, 4.87, 
Diagnostic Code 6202 (2006).

2.  Criteria for a rating higher than 10 percent for 
bilateral hearing loss with otosclerosis of the left ear are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.85, Diagnostic Code 6100, 4.86, 4.87, Diagnostic Code 
6202 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in June 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to a higher rating for his 
hearing disability, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter 
included notice of the five elements of a service-connection 
claim as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided in October 2001, which 
is prior to the appealed AOJ decision.  Additional notice was 
required subsequent to Court decisions and provided promptly.  
All notices are now deemed to be pre-decisional as per 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006), as a 
Supplemental Statement of the Case was issued in October 
2006.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining a medical 
opinion as to the etiology and severity of hearing 
disability, and by affording the veteran the opportunity to 
give testimony before an RO hearing officer and/or the Board 
even though he declined to do so.  It appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  Accordingly, the Board will now address the 
merits of the veteran's claim.

The veteran asserts that a compensable rating higher than 10 
percent should be assigned for all periods here in question 
because he has difficulty hearing in crowds and his hearing 
acuity has diminished since he was first rated in 1969.  The 
veteran has not shown any industrial impairment as a result 
of hearing loss and/or otosclerosis of the left ear.  His 
treatment records simply show that he has hearing loss and 
wears hearing aids.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

38 C.F.R. § 4.87, Diagnostic Code 6202, requires otosclerosis 
be rated as a hearing impairment.  38 C.F.R. § 4.85, 
Diagnostic Code 6100, sets out the criteria for evaluating 
hearing impairment using puretone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 
Section 4.85; there is no room for subjective interpretation.  
Scores are simply matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  38 C.F.R. § 4.86(a) allows for 
the use of either Table VI or Table VIA in determining the 
appropriate numeric designation when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more.  This is referred to 
as an exceptional pattern of hearing impairment and each ear 
must be evaluated separately.

Upon VA examination in December 2001, pure tone thresholds, 
in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
55
65
70
LEFT
35
35
50
95
105

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

There are no audiologic test results associated with the 
veteran's treatment records.  As noted above, the veteran's 
hearing loss is simply acknowledged and his use of hearing 
aids is referenced.  Therefore, there is no evidence of the 
actual level of hearing loss between 2001 and 2005.

Upon VA examination on October 12, 2005, pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
55
75
75
LEFT
35
35
40
95
115

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
The examiner reported that the veteran had excellent speech 
recognition in both ears with audiologic testing showing mild 
to profound sensorineural hearing loss in the left ear and 
moderately severe to severe mixed hearing loss in the right 
ear.  The examiner reviewed the claims folder and opined that 
the veteran's hearing had not changed from the 2001 test 
results.

The Board has thoroughly reviewed the medical evidence along 
with the veteran's assertions in conjunction with the rating 
criteria.  Although the most recent medical examiner stated 
that the veteran's hearing had not changed since 2001, the 
audiological testing shows otherwise.  It is certainly true 
that the pattern of hearing loss has not changed in that the 
right ear shows mixed hearing loss and the left ear 
sensorineural hearing loss, which characterized by more 
severe loss at higher decibels, but the level of hearing 
acuity appears to have decreased slightly.  When viewed in 
light of the schedule of ratings, the slight decrease is 
representative of a decrease that warrants assignment of 
different ratings for different periods of time, a practice 
known as "staged" ratings.

For all periods in question, the veteran has had an 
exceptional pattern of hearing impairment in the right ear.  
This allows for assignment of numeric designations based on 
Table VIA.  The hearing in the left ear, however, does not 
show an exceptional pattern and numeric designations are 
assigned based on Table VI.  Thus, given the evidence of 
record, the Board finds that prior to October 2005, the 
veteran's right ear hearing loss is assigned a numeric 
designation of IV, and left ear hearing loss is assigned a 
numeric designation of II; as of October 12, 2005, the 
veteran's right ear hearing loss is assigned a numeric 
designation of V, and left ear hearing loss is assigned a 
numeric designation of II.  Consequently, a noncompensable 
rating must be assigned prior to October 12, 2005, and a 10 
percent rating must be assigned as of October 12, 2005.  As 
such, the veteran's claim must be denied on a schedular 
basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his hearing loss and he has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  The Board has 
been similarly unsuccessful in locating exceptional factors 
as the veteran has not required frequent periods of 
hospitalization for disability associated with hearing loss 
and/or otosclerosis and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by hearing loss has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Therefore, absent evidence of limitation outside of that 
considered by the schedule of ratings, higher ratings cannot 
be assigned on an extra-schedular basis and the claim is 
denied.

ORDER

A compensable rating is denied for bilateral hearing loss 
with otosclerosis prior to October 12, 2005.

A rating higher than 10 percent is denied for bilateral 
hearing loss with otosclerosis.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


